IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DWAYNE ANDERSON,                              : No. 142 EM 2015
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
PHILADELPHIA COUNTY,                          :
                                              :
                    Respondent                :

                                         ORDER



PER CURIAM

      AND NOW, this 24th day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.